Citation Nr: 1309467	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-02 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing is associated with the claims file.  

Subsequently, in a February 2012 decision, the Board remanded these claims so that newly submitted evidence could first be considered by the agency of original jurisdiction.  38 C.F.R. § 19.37 (2012).  The appeal has been returned to the Board.  


FINDINGS OF FACT

1.  In September 2012, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to service connection for tinnitus.  

2.  In September 2012, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to service connection for left ear hearing loss.  

3.  In September 2012, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to his claim whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal regarding the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  

2.  The criteria for withdrawal of a substantive appeal regarding the claim of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  

3.  The criteria for withdrawal of a substantive appeal regarding the claim of entitlement whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105A (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2012).  

A September 2012 written and signed submission from the law firm that includes the Veteran's representative stated the Veteran's intention to withdraw his claims of entitlement to service connection for tinnitus and left ear hearing loss and his claim that new and material evidence had been submitted to reopen a claim of entitlement to service connection for right ear hearing loss.  No allegations of errors of fact or law, therefore, remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are dismissed.  


ORDER

The appeal concerning whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss is dismissed.  

The appeal concerning the claim of entitlement to service connection for left ear hearing loss is dismissed.  

The appeal concerning the claim of entitlement to service connection for tinnitus is dismissed.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


